DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2020 is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I reading on claims 1,3-7,9-11,20-24 in the reply filed on 1/31/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine the claims of all of Group I-V. Under MPEP §803, “[i]f the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims to independent or distinct inventions.” Regardless of any differences that may exist between the groups, a complete and thorough search for the subject matter of Group I would require searching the art areas appropriate to the subject matter of Group II. Due to the similarity of the features of claims of Group I, a search for each of the claims of Group IT would be coextensive and, therefore, it is respectfully submitted that it would not be a serious burden upon the Examiner to examine all of the claims in this application (stated in para 002 page 3 of Remarks filed).
This is not found persuasive because firstly, as provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”) and not the search burden reasoning as stated by the Applicant. Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
Restriction is required under 35 U.S.C. 121 and 372 because the groups of inventions in the restriction requirement do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, there is a lack of unity of invention because even though the inventions of these groups require the technical feature of “the color conversion layer further comprises a second color conversion block located in at least the second sub-pixel region of at least one of the pixel regions, the second color conversion block comprising at least one color conversion material”, and currently amended claim 4 has the special technical feature “the color conversion layer further comprises a second color conversion block located in at least the first sub-pixel region and at least the second sub-pixel region of at least one of the pixel regions”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fig 2A-2B in Chen as shown in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regards to claims 9 and 22, the limitation “covers an orthographic projection of the sub-pixel region where” in lines 4 and 5 renders the claim unclear since it is unclear with what reference is the orthographic projection of the sub-pixel region being taken. Also, it is not clear which sub-pixel region is being referred to – Is it the first sub-pixel region or the second pixel region or both? Claim is being interpreted as best understood to mean that the orthographic projection is onto the base substrate and it is the first sub-pixel.
Additionally, claims 9 and 22 recites the limitation "the sub-pixel region" in lines 1 and 5.   There is insufficient antecedent basis for this limitation in the claim. Clarification requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer", "portion" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently discloses a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “function word indicating close proximity”, “one thickness lying over or under another”, “an often limited part of a whole” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claim(s) 1, 3-6, 9, 11, 20, 22, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, Chieh (US 2017/0343859 A1 hereinafter Chen).
Regarding Claim 1, Chen discloses in Fig 2A and 2B: A display substrate, comprising: 
a base substrate (11) having a plurality of pixel regions arranged thereon in an array, each of the pixel regions at least comprising a first sub-pixel region and a second sub-pixel region [0044, 0050]; 
a light emitting layer (light emitting layer in 11) and a color conversion layer (23) sequentially stacked on the base substrate (11); 
wherein the color conversion layer (23) comprises at least one first color conversion block (232) in at least the first sub-pixel region of at least one of the pixel regions, each of the at least one first color conversion block comprises at least two color conversion materials [0054-0057] each for converting a light component of a corresponding color in the light emitted from the light emitting layer into a light of a target display color, colors of the light components converted by the at least two color conversion materials are different from each other, and the target display color is different from the color of the light emitted from the light emitting layer (See Fig 2B that shows the light conversion process), 
wherein the color conversion layer (23) further comprises a second color conversion block (231) located in at least the second sub-pixel region of at least one of the pixel regions, the second color conversion block comprising at least one color conversion material [0047, 0048,0051,0056].
Regarding Claim 3, Chen discloses in Fig 2A and 2B: The display substrate according to claim1, wherein each of the pixel regions comprises a red sub-pixel region, a green sub-pixel region and a blue sub-pixel region, the green sub-pixel region is used as the second sub-pixel region and provided with the second color conversion block, and the red sub-pixel region is used as the first sub-pixel region and provided with the first color conversion block (See Fig 2B).
Regarding Claim 4, Chen discloses in Fig 2A and 2B: A display substrate, comprising: 
a base substrate (11) having a plurality of pixel regions arranged thereon in an array, each of the pixel regions at least comprising a first sub-pixel region and a second sub-pixel region (See Fig 2A; [0050]); 
a light emitting layer (formed in 11) and a color conversion layer (23) sequentially stacked on the base substrate;
 wherein the color conversion layer (23) comprises at least one first color conversion block (232) in at least the first sub-pixel region of at least one of the pixel regions, each of the at least one first color conversion block comprises at least two color conversion materials each for converting a light component of a corresponding color in the light emitted from the light emitting layer into a light of a target display color, colors of the light components converted by the at least two color conversion materials are different from each other, and the target display color is different from the color of the light emitted from the light emitting layer [0054-0057], 1Appl. No.: 16/618,297 
Attorney Docket: 37094U Response To Restriction Requirement Mailed On December 2, 2021 wherein the color conversion layer further comprises a second color conversion block (231) located in at least the first sub-pixel region and at least the second sub-pixel region of at least one of the pixel regions (See Fig 2A and 2B wherein 232 covers both the R and G regions),
 in the first sub-pixel region, an orthographic projection of the second color conversion block on the base substrate covers an orthographic projection of the first color conversion block on the base substrate (See Fig 2B), and 
the second color conversion block comprises at least one color conversion material and is disposed on a side of the first color conversion block proximal to the base substrate (See broadest reasonable interpretation of the limitation “on” in note above and see Fig 2A) [0047, 0048,0051,0056].
Regarding Claim 5, Chen discloses in Fig 2A and 2B: The display substrate according to claim 4, wherein the second color conversion block (231) located in at least the first sub-pixel region and at least the second sub-pixel region of at least one of the pixel regions is a one-piece structure (See Fig 2A).
Regarding Claim 6, Chen discloses in Fig 2A and 2B: The display substrate according to claim 4, wherein each of the pixel regions comprises a red sub-pixel region, a green sub-pixel region and a blue sub-pixel region, the green sub-pixel region is used as the second sub-pixel region and provided with the second color conversion block, and the red sub-pixel region is used as the first sub-pixel region and provided with the first color conversion block (231) and the second color conversion block (231: See Fig 2A).
Regarding Claim 9, Chen discloses in Fig 2A and 2B: The display substrate according to claim 1, wherein in the sub-pixel region (Red sub-pixel in Fig 2A) provided with at least one of the first color conversion block (232) and the second color conversion block (231), an orthographic projection of the at least one of the first color conversion block and the second color conversion block on the base substrate (11) covers an orthographic projection of the sub-pixel region (Red pixel region in Fig 2A) where the at least one of the first color conversion block and the second color conversion block is located on the base substrate (11).
Regarding Claim 11, Chen discloses in Fig 2A and 2B: The display substrate according to claim 1, further comprising a color resist layer (22) disposed on the color conversion layer for filtering out a light component in the light emitted from the light emitting layer that is not converted into the light of the target display color (See Fig 2B) [0048, 0059, 0063].
Regarding Claim 20, Chen discloses in Fig 2A and 2B: A display device, comprising the display substrate according to claim 1 [0044].
Regarding Claim 21, Chen discloses in Fig 2A and 2B: The display substrate according to claim 6, wherein
the first color conversion block (232) comprises a red quantum dot material and a red organic fluorescent dye;
the second color conversion block (231) comprises a green quantum dot material or a green organic fluorescent dye, and
the green organic fluorescent dye has an absorption spectrum ranging from 500 nm to 560 nm, and the red organic fluorescent dye has an absorption spectrum ranging from 535 nm to 560 nm [0054-0057].
Regarding Claim 22, Chen discloses in Fig 2A and 2B: The display substrate according to claim 4, wherein in the sub- pixel region provided with at least one of the first color conversion block and the second color conversion block, an orthographic projection of the at least one of the first color conversion block and the second color conversion block on the base substrate covers an orthographic projection of the sub-pixel region where the at least one of the first color conversion block and the second color conversion block is located on the base substrate.
Regarding Claim 24, Chen discloses in Fig 2A and 2B: The display substrate according to claim 4, further comprising a color resist layer (22) disposed on the color conversion layer (23) for filtering out a light component in the light emitted from the light emitting layer that is not converted into the light of the target display color (See Fig 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Chieh (US 2017/0343859 A1 hereinafter Chen) in view of Shin et al (US 2017/0373229 A1 hereinafter Shin).
Regarding Claim 7 (21), Chen discloses in Fig 2A and 2B: The display substrate according to claim 3 (6), wherein the first color conversion block (232) comprises a red quantum dot material and a red organic fluorescent dye;
the second color conversion block comprises a green quantum dot (231) material or a green organic fluorescent dye, [0054-0057].
Chen does not disclose: And the green organic fluorescent dye has an absorption spectrum ranging from 500 nm to 560 nm, and the red organic fluorescent dye has an absorption spectrum ranging from 535 nm to 560 nm.
However, Shin in a similar device discloses that the the green organic fluorescent dye has an absorption spectrum ranging from 500 nm to 560 nm, and the red organic fluorescent dye has an absorption spectrum ranging from 535 nm to 560 nm [0036,0038]
References Chen and Shin are analogous art because they both are directed to dsplay devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Chen with the specified features of Shin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Chen and Shin so that the green organic fluorescent dye has an absorption spectrum ranging from 500 nm to 560 nm, and the red organic fluorescent dye has an absorption spectrum ranging from 535 nm to 560 nm as taught by Shin in Chen’s device since, this provides a light conversion device with excellent durability and conversion efficiency, including an organic fluorescent dye [0007].

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Chieh (US 2017/0343859 A1 hereinafter Chen).
Regarding Claim 10, Chen discloses in Fig 2A and 2B: The display substrate according to claim 1.
Chen does not disclose: wherein the first color conversion block and the second color conversion block each has a thickness ranging from 2um to 5 um.
However, the Applicant has not disclosed that having the thickness of the first and second color conversion blocks in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the thickness and the density of the photoluminescent or quantum dots in the color conversion material affects the color conversion efficiency of the color conversion layer and thus the color conversion layer thicknesses would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the first color conversion block and the second color conversion block each has a thickness” as a "result effective variable”, and arrive at the recited limitation.
Regarding Claim 23, Chen discloses in Fig 2A and 2B: The display substrate according to claim 4.
Chen does not disclose:  wherein the first color conversion block and the second color conversion block each has a thickness ranging from 2um to 5 um.
However, the Applicant has not disclosed that having the thickness of the first and second color conversion blocks in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the thickness and the density of the photoluminescent or quantum dots in the color conversion material affects the color conversion efficiency of the color conversion layer and thus the color conversion layer thicknesses would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the first color conversion block and the second color conversion block each has a thickness” as a "result effective variable”, and arrive at the recited limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811